DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5, 7-10, 12-15 and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2, the phrases:
 “responsive to detecting that a frequency-domain position of the SSB corresponds to a first synchronization raster…” and 
	“responsive to detecting that a frequency-domain position of the SSB corresponds to a second synchronization raster…” are not clear and confusing. The first and the second synchronization raster are determined based on two different formulas. These formulas, according to the description [for example: see paragraphs 0011], are meant to avoid the very situation the frequency domain position of the SSB corresponds both to a first and to a second synchronization raster.
	The same rejection as above applied to claims 3-5, 7-10, 12-15 and 17-20.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 6 and 16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by LG ELCTRONICS: “Remaining Details on PBCH design and contents” 3GPP DRAFT; R1-1804534 [IDS].
Regarding claims 1, 6 and 16, LG discloses a method of indicating information, comprising:
 receiving, by a terminal device, a Synchronization Signal Block (SSB ) transmitted by a network device (signal an offset from a reference GSCN to the closest GSCN that UE should search for cell defining SSB… page 6: Agreements: [RAN1 #92] [2]); and 
obtaining by the terminal device, indication information according to frequency-domain position information of the SSB, the indication information being configured to indicate an attribute of a frequency band (GSCN) that the SSB belongs to, and the attribute of the frequency band comprising at least one of: an identifier of the frequency band, a minimum channel bandwidth, a subcarrier spacing of the SSB, or a subcarrier spacing of a Physical Downlink Control Channel (PDCCH) (the reference GSCN is the GSCN that SSB is transmitted (or the middle in the cluster for sub 2.7 GHz….. page 6: Agreements: [RAN1 #92] [2]).

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by TANG (US 2021/0014805) .
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.

Regarding claims 1, 6 and 16, TANG discloses a method of indicating information, comprising: 
receiving, by a terminal device, a Synchronization Signal Block (SSB ) transmitted by a network device (a terminal device acquires a Synchronization Signal Block (SSB ) transmitted by a network device [0007; 0009]) ; and 
obtaining by the terminal device, indication information according to frequency- domain position information of the SSB ([0007]), the indication information being configured to indicate an attribute of a frequency band that the SSB belongs to (the terminal device acquires indication information according to frequency domain position information of the SSB. The indication information is used to indicate an attribute of a carrier associated with the SSB [0009; 0046]), and the attribute of the frequency band comprising at least one of: an identifier of the frequency band (0076, 0078-0080), a minimum channel bandwidth, a subcarrier spacing of the SSB, or a subcarrier spacing of a Physical Downlink Control Channel (PDCCH) (0030, 0032-0033, 0039).

Regarding claim 11, TANG discloses a device of indication information, comprising: a memory (memory 1004), at transmission device and a processor (processor 1002), wherein
the memory is configured to store a software program capable of running on the processor ([0010; 0129]); and
the transmission device (transmission device 1006) is configured to receive SSB transmitted by a network device (a terminal device acquires a Synchronization Signal Block (SSB ) transmitted by a network device [0007; 0009]); and 
the processor is configured to obtain indication information according to frequency- domain position information of the SSB ([0007]), the indication information being configured to indicate an attribute of a frequency band that the SSB belongs to (the terminal device acquires indication information according to frequency domain position information of the SSB. The indication information is used to indicate an attribute of a carrier associated with the SSB [0009; 0046]), and the attribute of the frequency band comprising at least one of: an identifier of the frequency band (0076, 0078-0080), a minimum channel bandwidth, a subcarrier spacing of the SSB, or a subcarrier spacing of a Physical Downlink Control Channel (PDCCH) (0030, 0032-0033, 0039).

Regarding claims 2-5, 7-10, 12-15 and 17-20, TANG discloses wherein obtaining, by the terminal device, the indication information according to the frequency-domain position information of the SSB corresponds to a first synchronization raster and a second synchronization raster that the attribute of the frequency band that the SSB belongs to a fist and second frequency band respectively, and wherein each of the first synchronization raster and the second synchronization raster  is a synchronization raster in an overlapping bandwidth of the first frequency band and the second frequency ban, a position of the first and second  synchronization raster are determined based on a first and second formula (see claims 2-6 and [0077-0080; 0099-0101; 0117-0123]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. DA et al. (US 2020/0359343) discloses information indicating method information determining method, terminal, and a base station.
Si et al. (US 2019/0200307) discloses method and apparatus for SS/PBCH block frequency location indication.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABA TSEGAYE whose telephone number is (571)272-3091. The examiner can normally be reached Monday-Friday (8:30-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571 2723940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SABA . TSEGAYE
Primary Examiner
Art Unit 2467



/SABA TSEGAYE/            Examiner, Art Unit 2467                                                                                                                                                                                            	May 5, 2022